

[ex10-1logo.jpg]


Intellectual Property Development Protection Agreement
 
Deposit Account Number: ____________________
 
1.
Introduction.

 
This Intellectual Property Development Protection Service Agreement (the
“Agreement”) is entered into by and between Shengkai Innovations, Inc., a
Florida corporation, located at No. 27, Wang Gang Road, Jin Nan (Shuang Gang)
Economic and Technology Development Area, Tianjin, People’s Republic of China
300350 (the “Depositor”) and by Iron Mountain Intellectual Property Management,
Inc. (“Iron Mountain”) on this 24th day of November, 2010 (the “Effective
Date”).  Depositor and Iron Mountain may be referred to individually as a
"Party" or collectively as the "Parties" throughout this Agreement.


The use of the term “Services” in this Agreement shall refer to Iron Mountain
Services that facilitate the creation, management, and enforcement of escrow
accounts.  A Party shall request Services under this Agreement (i) by submitting
a work request associated for certain Iron Mountain Escrow Services via the
online portal maintained at the Website located at
www.ironmountainconnect.com or any other Websites or Web pages owned or
controlled by Iron Mountain that are linked to that Website (collectively the
“Iron Mountain Website”), or (ii) by submitting a written work request attached
hereto as Exhibit A (each, individually, a “Work Request”).
 
2.
Depositor Responsibilities.

 

 
(a)
Depositor must authorize and designate one or more persons whose action(s) will
legally bind the Depositor (“Authorized Person(s)” who shall be identified in
the Authorized Person(s)/Notices Table of this Agreement) and who may manage the
Iron Mountain escrow account through the Iron Mountain Website or via written
Work Request.  Authorized Person(s) will maintain the accuracy of their name and
contact information provided to Iron Mountain during the Term of this Agreement
(the “Depositor Information”).

 

 
(b)
Depositor will make an initial deposit of proprietary technology and/or other
materials (“Deposit Material”) to Iron Mountain within ninety (90) days of the
Effective Date.  Depositor may also update Deposit Material from time to time
during the Term of this Agreement provided a minimum of one (1) complete copy of
Deposit Material is deposited with Iron Mountain at all times.  At the time of
each deposit or update, Depositor will provide an accurate and complete
description of all Deposit Material sent to Iron Mountain via the Iron Mountain
Website or using the form attached hereto as Exhibit B.

 

 
(d)
Depositor represents that it lawfully possesses all Deposit Material provided to
Iron Mountain under this Agreement free of any liens or encumbrances as of the
date of their deposit.  Any Deposit Material liens or encumbrances made after
their deposit will not prohibit, limit, or alter the rights and obligations of
Iron Mountain under this Agreement.

 
3.
Iron Mountain Responsibilities.

 

 
(a)
Iron Mountain agrees to use commercially reasonable efforts to provide the
Services requested by authorized Depositor representatives in a Work
Request.  Iron Mountain may reject a Work Request (in whole or in part) that
does not contain information that Iron Mountain deems necessary to perform the
Services.

 

 
(b)
Iron Mountain will conduct a deposit inspection upon receipt of any Deposit
Material and associated Exhibit B, solely to confirm that the Deposit Material
generally fits the description provided in Exhibit B, i.e. floppy drive; or
collection of diagrams and instructions.  Iron Mountain will not review the
contents of Deposit Materials.  If Iron Mountain determines that the Deposit
Material does not match the description provided by Depositor represented in
Exhibit B attached hereto, Iron Mountain will provide Depositor with notice by
electronic mail, telephone, or regular mail of such discrepancies.  Iron
Mountain will work directly with the Depositor to resolve any such discrepancies
prior to accepting Deposit Material.  Iron Mountain will provide Depositor with
notice from time to time during the first ninety (90) days from the Effective
date as a reminder that submission of initial Deposit Material is required.

 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 

 
(c)
Iron Mountain will hold and protect all Deposit Material as confidential
information, in physical and/or electronic vaults that are either owned or under
the direct control of Iron Mountain, and will not disclose or use, or permit
access to, the Deposit Materials or copies thereof, except as expressly
permitted herein.

 

 
(d)
Iron Mountain shall comply with written request of Depositor to access copies of
the Deposit Material pursuant to Section 11(c).

 
4.    Payment.
 
Depositor shall pay to Iron Mountain all fees as set forth in the Work Request
form attached hereto as Exhibit A (“Service Fees”).  Except as set forth below,
all Service Fees are due to Iron Mountain within thirty (30) calendar days from
the date of invoice in U.S. currency and are non-refundable (except as expressly
provided herein).  Iron Mountain may update Service Fees with a ninety (90)
calendar day written notice to Depositor during the Term of this Agreement.
Depositor is liable for any taxes related to Services purchased under this
Agreement or shall present to Iron Mountain an exemption certificate acceptable
to the taxing authorities.  Applicable taxes shall be billed as a separate item
on the invoice, to the extent possible.  Any Service Fees not collected by Iron
Mountain when due shall bear interest until paid at a rate of 1.25% per month
(15% per annum) or the maximum rate permitted by law, whichever is
less.  Delinquent accounts may be referred to a collection agency at the sole
discretion of Iron Mountain.  Notwithstanding, the non-performance of any
obligations of Depositor to deliver Deposit Material under the License Agreement
or this Agreement, Iron Mountain is entitled to be paid all Service Fees that
accrue during the Term of this Agreement.  All Service Fees will not be subject
to offset except as specifically provided hereunder.
 
5.
Term and Termination.

 
(a)
The initial “Term” of this Agreement is for a period of one (1) year from the
Effective Date and will automatically renew for additional one (1) year Terms
and continue in full force and effect until one of the following events occur:
(i) Depositor provides written instructions of its intent to cancel this
Agreement within sixty (60) days to Iron Mountain; or (ii) Iron Mountain
provides a sixty (60) day written notice to the Depositor Authorized Persons
that it can no longer perform the Services under this Agreement; in which event,
Iron Mountain shall refund any Service Fees paid for the then current annual
period in which such a termination occurs, pro rata, based on the period of time
remaining in such annual period from the date of such termination.

 
(b)
Subject to the foregoing termination provisions, and upon termination of this
Agreement, Iron Mountain shall return, destroy, or otherwise deliver the Deposit
Materials in accordance with Depositor’s instructions as provided in a Work
Request.  If there are no instructions, Iron Mountain may, at its sole
discretion, destroy the Deposit Materials or return them to Depositor.

 
(c)
In the event this Agreement is terminated under Sections 5(a)(ii) above,
Depositor may provide Iron Mountain with written instructions authorizing Iron
Mountain to forward the Deposit Material to another escrow company and/or agent
or other designated recipient.  If Iron Mountain does not receive written
instructions within sixty (60) calendar days after the date of the notice of
termination, Iron Mountain shall return or destroy the Deposit Material.

 
(d)
In the event of the nonpayment of Service Fees owed to Iron Mountain, Iron
Mountain shall provide Depositor with notice by electronic mail and/or regular
mail.  If the past due payment is not received in full by Iron Mountain within
thirty (30) calendar days of the date of such notice, then Iron Mountain shall
have the right to terminate this Agreement at any time thereafter by sending
notice by electronic mail and/or regular mail of termination to Depositor.  Iron
Mountain shall have no obligation to take any action under this Agreement so
long as any Iron Mountain invoice issued for Services rendered under this
Agreement remains uncollected.

 
 
6.
Infringement Indemnification.

 
Anything in this Agreement to the contrary notwithstanding, Depositor, at its
own expense, shall defend and hold Iron Mountain (the “Indemnified Party”) fully
harmless against any claim or action asserted against the Indemnified Party
(specifically including costs and reasonable attorneys’ fees associated with any
such claim or action) to the extent such claim or action is based on an
assertion that the Deposit Material as provided by Depositor infringes any
patent, copyright, license or other proprietary right of any third party.  When
the Indemnified party has notice of a claim or action, it shall promptly notify
Depositor in writing.  At its option, Depositor may elect to control defense of
such claim or action and may elect to enter into a settlement agreement,
provided that no such settlement or defense shall include any admission or
implication of wrongdoing on the part of the Indemnified Party without such
Party’s prior written consent, which consent shall not be unreasonably delayed
or withheld.  Iron Mountain shall have the right to employ separate counsel and
participate in the defense of any claim at its own expense.

 
Page 2 of 8

--------------------------------------------------------------------------------

 

7.   Warranties.
 

 
(a)
Iron Mountain.  ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL BE PERFORMED IN A
WORKMANLIKE MANNER.  EXCEPT AS SPECIFIED IN THIS SECTION, ALL EXPRESS OR IMPLIED
CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, SATISFACTORY QUALITY, AGAINST INFRINGEMENT OR ARISING FROM A COURSE OF
DEALING, USAGE, OR TRADE PRACTICE, ARE HEREBY EXCLUDED TO THE EXTENT ALLOWED BY
APPLICABLE LAW.  AN AGGRIEVED PARTY MUST NOTIFY IRON MOUNTAIN PROMPTLY OF ANY
CLAIMED BREACH OF ANY WARRANTIES.  THIS DISCLAIMER AND EXCLUSION SHALL APPLY
EVEN IF THE EXPRESS WARRANTY AND LIMITED REMEDY SET FORTH ABOVE FAILS OF ITS
ESSENTIAL PURPOSE.  THE WARRANTY PROVIDED IS SUBJECT TO THE LIMITATION OF
LIABILITY SET FORTH IN SECTION 9 HEREIN.

 

 
(b)
Depositor.  Depositor warrants that all Depositor Information provided hereunder
is accurate and reliable and undertakes to promptly correct and update such
Depositor Information during the Term of this Agreement.

 
8.    Confidential Information.
 
Iron Mountain shall have the obligation to reasonably protect the
confidentiality of the Deposit Material.  Except as provided in this Agreement
Iron Mountain shall not disclose, transfer, make available or use the Deposit
Material.  Iron Mountain shall not disclose the terms of this Agreement to any
third Party.  If Iron Mountain receives a subpoena or any other order from a
court or other judicial tribunal pertaining to the disclosure or release of the
Deposit Material, Iron Mountain will immediately notify the Parties to this
Agreement unless prohibited by law.  It shall be the responsibility of Depositor
to challenge any such order; provided, however, that Iron Mountain does not
waive its rights to present its position with respect to any such order.  Iron
Mountain will not be required to disobey any order from a court or other
judicial tribunal.
 
9.
Limitation of Liability.

 
EXCEPT FOR: (I) PROVEN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (II) THE
INFRINGEMENT INDEMNIFICATION OBLIGATIONS OF SECTION 6, ALL OTHER LIABILITY
RELATED TO THIS AGREEMENT, IF ANY, WHETHER ARISING IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, OF ANY PARTY TO THIS AGREEMENT SHALL BE LIMITED TO THE
AMOUNT EQUAL TO ONE YEAR OF FEES PAID TO IRON MOUNTAIN UNDER THIS AGREEMENT.  IF
CLAIM OR LOSS IS MADE IN RELATION TO A SPECIFIC DEPOSIT OR DEPOSITS, SUCH
LIABILITY SHALL BE LIMITED TO THE FEES RELATED SPECIFICALLY TO SUCH DEPOSITS.
 
10.  Consequential Damages Waiver.
 
IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS, ANY COSTS
OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE SERVICES (EXCLUDING SUBSTITUTE
ESCROW SERVICES), OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT,
TORT (INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE
KNOWN IN ADVANCE TO ONE OR MORE PARTIES.
 
11.  General.
 

 
(a)
Incorporation of Work Requests.  All Depositor Work Requests which are accepted
by Iron Mountain will be incorporated into this Agreement.

 

 
(b)
Purchase Orders.  The terms and conditions of this Agreement prevail regardless
of any conflicting or additional terms on any Purchase Order or other
correspondence.  Any contingencies or additional terms contained on any Purchase
Order are not binding upon Iron Mountain.  All Purchase Orders are subject to
approval and acceptance by Iron Mountain.

 

 
Page 3 of 8

--------------------------------------------------------------------------------

 
 

 
(c)
Copies. Iron Mountain shall have the right to make copies of all Deposit
Material as required by a Work Request. Iron Mountain shall copy all copyright,
nondisclosure, and other proprietary notices and titles contained on Deposit
Material onto any such copies made by Iron Mountain. Any copying expenses
incurred by Iron Mountain as a result of a Work Request to copy will be borne by
the Party requesting the copies. Iron Mountain may request Depositor’s
reasonable cooperation in promptly copying Deposit Material in order for Iron
Mountain to perform this Agreement. During the Term of the Agreement, upon
written request by Depositor, Depositor shall be entitled to receive one or more
copies of the Deposit Materials as long as the original Deposit Materials remain
in Iron Mountain's possession.

 

 
(d)
Choice of Law. The validity, interpretation, and performance of this Agreement
shall be controlled by and construed under the laws of the State of New York, as
if performed wholly within the state and without giving effect to the principles
of conflicts of laws.

 

 
(e)
Right to Rely on Instructions. Iron Mountain may act in reliance upon any
instruction, instrument, or signature given in accordance with the Work Request
or by an Authorized Person. Iron Mountain will not be required to inquire into
the truth or evaluate the merit of any statement or representation contained in
any notice or document. Iron Mountain shall not be responsible for failure to
act as a result of causes beyond the reasonable control of Iron Mountain.

 

 
(f)
Force Majeure. Except for the obligation to pay monies due and owing, no Party
shall be liable for any delay or failure in performance due to events outside
the defaulting Party’s reasonable control, including without limitation acts of
God, earthquake, labor disputes, shortages of supplies, riots, war, acts of
terrorism, fire, epidemics, or delays of common carriers or other circumstances
beyond its reasonable control. The obligations and rights of the excused Party
shall be extended on a day-to-day basis for the time period equal to the period
of the excusable delay.

 

 
(g)
Notices. All correspondence, including invoices, payments, and other documents
and communications, shall be sent by (i) electronic mail; (ii) via regular mail
to the Parties at the addresses specified in the Authorized Persons/Notices
Table which shall include the title(s) of the individual(s) authorized to
receive notices; or (iii) via the online portal maintained at the Iron Mountain
Website. It shall be the responsibility of the Parties to notify each other as
provided in this Section in the event of a change of physical or e-mail
addresses. The Parties shall have the right to rely on the last known address of
the other Parties. Any correctly addressed notice or last known address of the
other Parties that is relied on herein that is refused, unclaimed, or
undeliverable because of an act or omission of the Party to be notified as
provided herein shall be deemed effective as of the first date that said notice
was refused, unclaimed, or deemed undeliverable by electronic mail, the postal
authorities by mail, through messenger or commercial express delivery services.

 

 
(h)
No Waiver. No waiver of rights under this Agreement by any Party shall
constitute a subsequent waiver of this or any other right under this Agreement.

 

 
(i)
Assignment. No assignment of this Agreement by Depositor or any rights or
obligations of under this Agreement is permitted without the written consent of
Iron Mountain, which shall not be unreasonably withheld or delayed.

 

 
(j)
Severability. In the event any of the terms of this Agreement become or are
declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect.  Notwithstanding the foregoing, if this paragraph becomes
applicable and, as a result, the value of this Agreement is materially impaired
for either Party, as determined by such Party in its sole discretion, then the
affected Party may terminate this Agreement by notice to the others.

 

 
(k)
Independent Contractor Relationship. Depositor understands, acknowledges, and
agrees that Iron Mountain’s relationship with Depositor will be that of an
independent contractor and that nothing in this Agreement is intended to or
should be construed to create a partnership, joint venture, or employment
relationship.

 
 
Page 4 of 8

--------------------------------------------------------------------------------

 


 
(l)
Attorneys' Fees. In any suit or proceeding between the Parties relating to this
Agreement, the prevailing Party will have the right to recover from the other(s)
it’s costs and reasonable fees and expenses of attorneys, accountants, and other
professionals incurred in connection with the suit or proceeding, including
costs, fees and expenses upon appeal, separately from and in addition to any
other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.

 

 
(m)
No Agency. No Party has the right or authority to, and shall not, assume or
create any obligation of any nature whatsoever on behalf of the other Parties or
bind the other Parties in any respect whatsoever.

 

 
(n)
Disputes. Any dispute, difference or question relating to or arising among any
of the Parties concerning the construction, meaning, effect or implementation of
this Agreement or any Party hereof will be submitted to, and settled by
arbitration by a single arbitrator chosen by the New York Regional Office of the
American Arbitration Association in accordance with the Commercial Rules of the
American Arbitration Association. The arbitrator shall apply New York law.
Unless otherwise agreed by the Parties, arbitration will take place in New York
City, New York, U.S.A. Any court having jurisdiction over the matter may enter
judgment on the award of the arbitrator. Service of a petition to confirm the
arbitration award may be made by regular mail or by commercial express mail, to
the attorney for the Party or, if unrepresented, to the Party at the last known
business address.

 

 
(o)
Regulations. Depositor is responsible for and warrants, to the extent of its
individual actions or omissions, compliance with all applicable laws, rules and
regulations, including but not limited to: customs laws; import; export and
re-export laws; and government regulations of any country from or to which the
Deposit Material may be delivered in accordance with the provisions of this
Agreement.

 

 
(p)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

 

 
(q)
Survival. Sections 5 (Term and Termination), 6 (Infringement Indemnity), 7
(Warranties), 8 (Confidential Information), 9 (Limitation of Liability), 10
(Consequential Damages Waiver), and 11 (General) of this Agreement shall survive
termination of this Agreement or any Exhibit attached hereto.

 
The Parties agree that this Agreement is the complete agreement between the
Parties hereto concerning the subject matter of this Agreement and replaces any
prior or contemporaneous oral or written communications between the Parties.
There are no conditions, understandings, agreements, representations, or
warranties, expressed or implied, which are not specified herein. Each of the
Parties herein represents and warrants that the execution, delivery, and
performance of this Agreement has been duly authorized and signed by a person
who meets statutory or other binding approval to sign on behalf of its business
organization as named in this Agreement. This Agreement may only be modified by
mutual written agreement of the Parties.
 
DEPOSITOR
 
Signature:
/s/ Wang Chen
 
Print Name:
Wang Chen
 
Title:
Chief Executive Officer
 
Date:
November 24, 2010
 
Email Address
chen.wang@shengkai.com
 



IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.
 
Signature:
   
Print Name:
   
Title:
   
Date:
   
Email Address:
ipmcontracts@ironmountain.com
 


 
Page 5 of 8

--------------------------------------------------------------------------------

 

Authorized Persons/Notices Table
 
Please provide the name and contact information of the Authorized Persons under
this Agreement.  All Notices will be sent to these individuals at the addresses
set forth below.


DEPOSITOR
 
Authorized Person(s)/Notices Table
 
Please provide the name(s) and contact information of the Authorized Person(s)
under this Agreement.  All Notices will be sent electronically and/or through
regular mail to the appropriate address set forth below.
 
Print Name:
David Ming He
 
Print Name:
Chen Wang
Title:
CFO
 
Title:
CEO
Email Address
ming.he@shengkai.com
 
Email Address
chen.wang@shengkai.com
Street Address
No. 106, Zhonghuan South Rd., Economic Zone, Airport Industrial Park,
 
Street Address
No. 106, Zhonghuan South Rd., Economic Zone, Airport Industrial Park,
Province/City/State
Tianjin, China
 
Province/City/State
Tianjin, China
Postal/Zip Code
300308
 
Postal/Zip Code
300308
Phone Number
847-660-4686
 
Phone Number
+86-22-58838509
Fax Number
N.A.
 
Fax Number
+86-22-58838555



IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.
 
All notices should be sent to ipmcontracts@ironmountain.com OR Iron Mountain,
Attn: Contract Administration, 2100 Norcross Parkway, Suite 150, Norcross,
Georgia, 30071, USA.

 
Page 6 of 8

--------------------------------------------------------------------------------

 

Exhibit A
Escrow Service Work Request
 
Service
Check box (es)
to order service
 
Service Description
 
One-
Time
Fees
 
Annual
Fees
 
Paying Party
Check box to identify the
Paying Party for each
service below.
x Add and Manage New Escrow Account
 
Iron Mountain will open a new escrow deposit account that includes a minimum of
one (1) Depositor and one (1) complete set of Deposit Material.  All Deposit
Material will be securely stored in controlled vaults that are owned and/or
operated by Iron Mountain.  Account services include unlimited deposits,
electronic vaulting, access to Iron Mountain Connect™ Escrow Management Center
for secure online account management and submission of electronic Work Requests,
and secure destruction of deposit materials upon account termination.
 
Iron Mountain will assign a Client Manager for each escrow account.  These
Managers will provide client training from time to time to facilitate secure
Internet access to escrow account(s).  Assigned Managers will also ensure timely
fulfillment of client Work Requests (e.g.,
deposit updates) and communication of status.
 
$1500
 
$1000
 
x Depositor
¨ Add Deposit Tracking Notification
 
Iron Mountain will send periodic notices to Depositor related to Deposit
Material as specified within the terms of the agreement
 
N/A
 
$
 
¨ Depositor
¨ Add Dual Vaulting
 
Iron Mountain will fulfill a Work Request to store deposit materials in one
additional location as defined within the Service Agreement.  Duplicate storage
request may be in the form of either physical media or electronic storage.
 
N/A
 
$
 
¨ Depositor
¨ Add Custom Services
 
Iron Mountain will provide its Escrow Expert™ consulting Services (e.g.,
licensing escrow strategy development, dual/remote vaulting, account
consolidation) based on a custom SOW mutually agreed to by all Parties.
 
$150/hour
 
N/A
 
¨ Depositor
¨ Delete Account
 
Iron Mountain will fulfill a Work Request to terminate an existing escrow
account by removing Deposit Material from the vault and then either securely
destroying or returning the Deposit Material via commercial express mail carrier
as instructed.  All accrued Services Fees must be collected by Iron Mountain
prior to completing fulfillment to terminate an existing escrow account.
 
No Charge
 
No Charge
 
No Charge
¨ Replace/Delete Deposit Materials
 
Iron Mountain will replace/delete deposit material in accordance with the terms
of the agreement.  Materials will be returned as directed by Depositor or
destroyed using Iron Mountain Secure Shredding
 
No Charge
 
No Charge
 
No Charge

 
Upon Escrow Service Agreement execution, please provide your initials below in
the appropriate location to indicate your acceptance of this Escrow Services
Work Request inclusive of agreed Services pricing and indication that Depositor
acknowledges that it is financially responsible for payment of specific
Services.
 
Depositor Initials____CW______
 
Note: Clients may submit Work Requests electronically through their escrow
account online OR may complete this form along with any other supporting
exhibits required and email and/or fax this Work Request to their assigned
Client Manager at Iron Mountain for fulfillment.

 
Page 7 of 8

--------------------------------------------------------------------------------

 

Exhibit B
Deposit Material Description
 
Deposit Account Number: __________________


Company Name: _____________________________


Deposit Name ________________________ and Deposit Version _____ (Deposit Name
will appear in account history reports)


Deposit Media (Please Label All Media with the Deposit Name Provided Above)
 
Media Type
 
Quantity
 
Media Type
 
Quantity
¨ Internet File Transfer
 
N/A
 
¨ 3.5” Floppy Disk
   
¨ CD-ROM / DVD
     
¨ Documentation
   
¨ DLT Tape
     
¨ Hard Drive / CPU
   
¨ DAT Tape
     
¨ Circuit Board
   



¨ Other (describe here):
   



Deposit Encryption (Please check either “Yes” or “No” below and complete as
appropriate)
 
Is the media or are any of the files encrypted?  ¨Yes or ¨ No
 
If yes, please include any passwords and decryption tools description
below.  Please also deposit all necessary encryption software with this deposit.
Encryption tool
name_____________________________Version                                                        
Hardware
required                                                                                                                                              
Software
required                                                                                                                                              
Other required
information                                                                                                                            
 
Deposit Certification (Please check the box below to Certify and Provide your
Contact Information)
 
¨  I certify for Depositor that the above described Deposit Material has been
transmitted electronically or sent via commercial express mail carrier to Iron
Mountain at the address below.
 
¨  Iron Mountain has inspected and accepted the above described Deposit Material
either electronically or physically.  Iron Mountain will notify Depositor of any
discrepancies.
Name: 
/s/ Wang Chen
 
Name: 
 

Date:
   
Date:
 
Email Address:
       
Telephone Number:
       
Fax Number:
       



Note:  If Depositor is physically sending Deposit Material to Iron Mountain,
please label all media and mail all Deposit Material with the appropriate
Exhibit B via commercial express carrier to the following address:


Iron Mountain Intellectual Property Management, Inc.
Attn: Vault Administration
2100 Norcross Parkway, Suite 150
Norcross, GA 30071
Telephone: (770) 239-9200
Facsimile: (770) 239-9201

 
Page 8 of 8

--------------------------------------------------------------------------------

 
 